DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of US Patent Application Publication 2013/0173218 to Maeda et al. (Maeda).
Claim 1
With regard to receiving, by a computer processor, facility data relating to states of a facility and operating modes of the facility; Bauer teaches collecting data from sensors related to a facility (pars. 113-116, 140; Fig. 3, step 310; par. 183).
With regard to clustering, by the computer processor, the facility data into groups representing facility states and facility operating modes, thereby generating a plurality of clusters relating to the facility states and facility operating modes; Bauer teaches clustering data using two dimensional feature vectors (pars. 141-145; Figs. 5A, 5B; pars. 155-158).  The two dimensions correspond to a state and an operating mode.
With regard to using, by the computer processor, the plurality of clusters to determine a state and mode of the facility; Bauer teaches using the clusters to determine a context for collected data (pars. 149-153).
With regard to determining, by the computer processor, when the facility is in a normal state, whether an event in the facility comprises an abnormality; Bauer teaches pinpointing anomalies in the monitored data (par. 154).
With regard to regenerating, by the computer processor, the plurality of clusters when one or more new modes of the facility are identified; Bauer teaches associating a new feature-vector with at least one feature-cluster (pars. 125-138).  As discussed above, Bauer teaches two dimensional feature vectors (pars. 141-145; pars. 155-158), and the two dimensions correspond to a state and an operating mode.
With regard to using, by the computer processor, the regenerated plurality of clusters to determine, when the facility is in a normal state, whether an event in the facility comprises an abnormality; Bauer teaches pinpointing anomalies in the monitored data (par. 154).
With regard to wherein each of the plurality of clusters relates to a particular facility state and a particular facility operating mode; Bauer teaches feature clusters with two-dimensional feature-vectors, which correspond to state and operating mode (pars. 155-158).
With regard to wherein each of the plurality of clusters comprises descriptors relating to the particular facility state and the particular facility operating mode; Bauer teaches that the feature clusters include a two-dimensional feature-vector (pars. 155-158).
Bauer does not teach transmitting, by the computer processor, a signal to a computer display device indicating the abnormality.  Maeda teaches displaying information about an anomaly (pars. 107, 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anomaly detection, as taught by Bauer, to include displaying information about an anomaly, as taught by Maeda, because then communication of information about an anomaly to an operator would have been facilitated.
Claim 3
Bauer teaches determining, by the computer processor, when the facility is in the normal state, using the plurality of clusters, whether the facility is in a steady state and an optimal operation mode; and in accordance with a determination that the facility is not in a steady state and optimal operation mode, determining, by the computer processor, one or more factors causing the facility to not be in the steady state and the optimal operation mode (pars. 139, 149, pinpoint anomalies in the monitored data).
Claim 4
Bauer teaches that wherein determination of the state and the mode of the facility further comprises: receiving, by the computer processor, current facility data; processing, by the computer processor, the current facility data by comparing the current facility data to the clusters; identifying, by the computer processor, one or more clusters of the plurality of clusters that are similar to the current facility data; generating, by the computer processor, a subset of the plurality of clusters, the subset comprised of the identified similar clusters; and determining, by the computer processor, the state and mode of the facility based on the identified similar clusters (pars. 149-153, monitored data is associated with feature clusters that depend on context, and then an anomaly is detected).
Claim 5
Bauer teaches that receiving the facility data comprises receiving at least one of: sensor data from historical facility data, human machine interface (HMI) graphics data, operation logs, and key performance indicator (KPI) data (pars. 113-116, 140).
Claim 7
Bauer teaches examining, by the computer processor, the facility data in the plurality of clusters that are directly related to the event; examining, by the computer processor, facility data in the plurality of clusters that are indirectly related to the event (pars. 113-116, 140); 
determining, by the computer processor, a course of action in response to the event as a function of the direct and indirect facility data (pars. 147, 154, triggering an automatic act responsive to the anomaly); 
and transmitting, by the computer processor, a signal to an operator or a computer display device indicating the course of action (pars. 103, 105).
Claim 12
Bauer teaches processing, by the computer processor, the facility data by dividing the facility data into subsets; and by the computer processor, normalizing the facility data, cleaning the facility data, and filling in missing facility data (par. 102).
Claim 13
Bauer teaches that using the plurality of clusters to determine the state and the mode of the facility is based on one or more of a product type, a planned maintenance, a plant load, an environmental condition, a process constraint, and a state of a non-automated parameter (pars. 155-158).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in Maeda as applied to claim1 and 14 above, and further in view of US Patent Application Publication 2014/0114611 to Moyne et al. (Moyne) in view of US Patent Application Publication 2017/0357928 to Ross et al. (Ross).
Claim 2
Bauer and Maeda teach all the limitations of claim 1 upon which claim 2 depends.  Bauer and Maeda do not teach estimating, by the computer processor, when the facility is in the normal state, using the clusters, future values of key performance indicators (KPIs), the future values of the key performance indicators (KPIs) providing real-time guidance to an operator of the facility, and evaluating, by the computer processor, on-the-job actions of the operator.
Moyne teaches that future key performance indicator values are shown on a general anomaly indicator graph (pars. 41-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection combination, as taught by Bauer and Maeda, to include future values of key performance indicators, as taught by Moyne, because then the user would have been able to determine which indicators were relevant more quickly.
Ross teaches evaluating the competencies of the operators (pars. 37-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection combination, as taught by Bauer and Maeda, to include evaluating the competencies of the operators, as taught by Ross, because then operator performance would have been improved.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Maeda as applied to claim 1 above, and further in view of Moyne.
Claim 6
Bauer and Maeda teach all the limitations of claim 1 upon which claim 6 depends. With regard to transmitting by the computer processor a signal to the computer display device reporting the change in the state or the mode, Maeda teaches displaying information about an anomaly (pars. 107, 123).  Bauer and Maeda do not teach determining, by the computer processor, whether the facility is going through a change in the state or the mode of the facility by examining values of key process indicators (KPIs) and correlation changes among the facility data.
Moyne teaches that future key performance indicator values are shown on a general anomaly indicator graph (pars. 41-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection combination, as taught by Bauer and Maeda, to include future values of key performance indicators, as taught by Moyne, because then the user would have been able to determine which indicators were relevant more quickly.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Maeda as applied to claim1 above, and further in view of US Patent Application Publication 2017/0248038 to Ramadhan et al. (Ramadhan).
Claim 11
Bauer and Maeda teach all the limitations of claim 1 upon which claim 11 depends.  Bauer and Maeda do not teach determining, by the computer processor and the plurality of clusters, whether a startup comprises a cold startup or a hot startup; and transmitting, by the computer processor, a signal to the computer display device indicating whether the startup comprises a cold startup or a hot startup.  Ramadhan teaches determining the startup mode including whether it is a hot startup or a cold startup (pars. 27-29, 55, 56) and displaying a startup transition pattern (pars. 69, 70; Fig. 1B, startup transition recording device 21, S21a; display 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anomaly detection combination, as taught by Bauer and Maeda, to include determining the startup mode, as taught by Ramadhan, because then the property startup transition pattern would have been selected (Ramadhan, pars. 7-10).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 14-17 is because the cited prior art does not teach a device that includes determining, by the computer processor and the plurality of clusters, when to commence a normal shutdown; and transmitting, by the computer processor, a signal to the computer display device indicating when to commence the normal shutdown.  The primary reason for the allowance of claims 18-20 is because the cited prior art does not teach a non-transitory computer readable storage medium that includes determining, using the trained machine learning model, when to commence an emergency shutdown; and transmitting, by the one or more processors, a signal to a computer display device indicating when to commence the emergency shutdown.
Response to Arguments
Applicant's arguments filed 7 October 2022 with regard to the rejection of claim 1 have been fully considered but they are not persuasive.  Applicant states that there is no teaching in paragraph [0154] of what the state is when the anomaly detector pinpoints the anomalies.  As stated in the rejection of claim 1, Bauer teaches clustering data using two dimensional feature vectors (pars. 141-145; Figs. 5A, 5B; pars. 155-158).  The two dimensions correspond to a state and an operating mode.  There is no further definition of what a normal state is or how it is distinguished from any other state.  The feature-vector corresponding to the state when the anomaly is detected corresponds to a normal state.
Applicant states that the re-clustering of paragraph [0135] is in response to when an initial-subspace is not linked to any of the existing feature-clusters as noted in paragraph [0132].  However, Bauer teaches associating a new feature-vector with at least one feature-cluster (pars. 125-138).  As discussed above, Bauer teaches two dimensional feature vectors (pars. 141-145; pars. 155-158), and the two dimensions correspond to a state and an operating mode.  Associating the new feature-vector with at least one feature cluster corresponds to regenerating the plurality of clusters.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2857